

116 HR 5557 IH: Threatened Species Protection Improvement Act of 2020
U.S. House of Representatives
2020-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5557IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2020Mr. Buck (for himself, Mr. Gosar, Mr. McClintock, Mr. Crawford, Mr. Newhouse, Mr. Gianforte, and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo codify a final rule of the United States Fish and Wildlife Service relating to endangered and
			 threatened species, and for other purposes.
	
 1.Short titleThis Act may be cited as the Threatened Species Protection Improvement Act of 2020. 2.Codification of final ruleThe revisions to the Code of Federal Regulations made pursuant to the final rule of the United States Fish and Wildlife Service of the Department of the Interior, titled Endangered and Threatened Wildlife and Plants; Regulations for Prohibitions to Threatened Wildlife and Plants and published in the Federal Register on August 27, 2019 (84 Fed. Reg. 44753), shall have the same force and effect of law as if enacted by an Act of Congress.
		